Docket 07/02/2021 Page 1 of 16

‘Al tw ALA |

Case 2:21-cv-14271-AMC Doc

 

| JUL 02 2021

ANGELA E. NOBLE
CLERK U.S. DIST. CT.
S. D, OF FLA. - FT. PIERCE

>

 

THe Feden,| Count of The S octHeny PisTrier
OF Floai DA Usi TEA STATES oF Aummics

eae LiNoi (4a4/

+4

++
1

i Plawn Fe,
MATHEW ¢. MAYys ALY eue Cinzew oF
THE UniTEn STATES oF AMERICA,
VAY
[PEF en 7AITS ,
I Dee (hn Ficus VAmE ($ USED AS ET swnvgs

THe Bast rutenésts of THE U.9.4), Covbress Womans Omaa,
CouGrssswoman Talici, William Aelman, GeorGe SoRas,
AWD DWelHy Doe ALK lA LI LD ENS TEIN (Aba, Fone
SAFery Avp Sécnuse ovce I4is Cn feematios (5 CBTAWED He
May ie ABle Te BE Dismissen As A DefewDAnT), Manu Mere

|| DeFexDAnTs CouiP OR MigHt Bé Listep o2 APPESD Bur THAT Weld |
al FurtTnéiz Muide oun CounTRay WHew THE PrrPpose oF Ths
_Compla wT 19 Te Wn Fy 0 uA CousT Rus Nott, AT Least

Tus. Weise R ATS pd Se Repuglieans, with Ail G DeFewOauts
BITES, ONE WAY oR ANvoTHER 5 FuaTten, ALTHeLGH Some Futs
LAN THE AFF. OAUT mMadisen 45 ext BT One MAy $6EmM Te Pow
| Pinsetl, oR Ew Aiacetly AT A DeFeuPDanT Tar 13 set THE
MA 02 EVES PRM AR RERSON FER NAMin & THESE Pa ewlan
_DefeurDAwTs, THE Most Impe AF feos T Ta pact OF Cee swG
These G is Tass They whe Ty THE Gesr PesiTion Te CRanGe

O

_ Coupse whieh voril P2emsns Awd Alleus Oun Gareat Coun Tay Te UNITS.
Case 2}21-cv-14271-AMC Document1 Entered on FLSD Docket 07/02/2021 Page 2 of 16

Comp LAs

 

_ Now CenEs QUE Cine oF THe UTED |
STATES OF AME CA (MATTHEW ¢. udAgs) ASD Fer
THe Violation , Cbd ne AnD/ of CAus= oe ACIiowW —__
DiseaiBe Best As TRen seo ACAWST_ The UTED -
| Stetes oF Ameuch’ (34 THe ABove LisTEO
Dereonuts, STATES As Follows: —
te GRaAwvTep THis til AeT oa lek As
| Tees oal Ls UvchtsrzteERedD Ti enrTear, Fern
Ths 02 Amy eter Count, But Wied oun
| Leave Paritens Sev Sail Fon witar Oe e4ue,
AMeren, They Also wend Alse SA live Brought
|| Lives ATER WATEASs AvD ttad THEY Vey (AC ey)
Tea T 4 Teun ey, THeative nip BE Mo ANERLCA
AS WE Kuews ET Now, close To Z2Sd Yarns
Wepre we fiw ounselves iN A Coup lex
| UwALD LWrteie THE Simple USE AND ASSiQ0—_

1
a EuT OF Num Bars Cone} plenal, DteTATESs The

Weal ES us Live® ea Grek oF Us
Fiavetions, eae OTHEILLIL8SE ) AND Mo sT
Em pect ad (1 THE RiG-HIS THatT WIE Ew Ton, OR
Ane VeEpivED OF The Focus oF The1s Complawi_
ls THE Mun Per. S-(Five ) AND only S, THE
JeiPewce AbAWST THES Fives 1s NeT oul ALL
hat 1s vecessrny Té Prove Ths A56 But

Tbe evle (SUl DEKE piesa Ti BE LITeodyceD. _ @

4

 
Case 2:21-cv-14271-AMC Document 1 Entered on FLSD Docket 07/02/2021 Page 3 of 16

HERE 1s WIE “Te Able ee otter BU Deve =
Te BE USED Woulh use FLrTHER Divisiewok An)
al LEDs ‘P11 P20 CounT Ru, Result ve ta) A
PisAsTenr, tC Time, THheeePoae, IF The Couat
woul wllow' Thh= DUuErAdll Frets Ciuse ise Te
ae ACT? on cutl BE Trverpe rsTeh HERE i3y
Oster aes AYP DCF Dead) Je cEssney To BE
File, (SE Fi Led Sepnnn7el Aub on Sealep, Poense,
2, Your Hevea, CF This Coapl aut GETS Te

Bus. EYES, You MAy Wane UST, OUE LS.
WZcri se ps De ws pplvod Tes See
BAnnZiih Strout) or MAU BE: BE Tt Tok, THe
jeg HT AWD or sabe ct Blase Ty tanutcsl [21 47
eF The US, Aleavey Caveats OFF ice, Matfour USAC
MAY Find fA WES eg CASE af PaP ae Fon Pelit ca) Reuse S

sprees, Cu poss ble Bul Time wll [él Ant
wo THE Met Timex, Sivced only GuMErce From
Av D| Aba wis TCA ees S's {s NECESSARY To
| PReve “Ble CASE, Resperrully, MAy WE Poe asd *
iI Z. KER UEST TivG LiniTEP, SF Pry USE oF ThE
Fellews wl Pocumests, AVAILABLE TARY BT WT AT cHO | wien
ARE verwied PLeUPw6s Pom Tvs STHIE Coukt- CASES
lorie ARE Eilad avd RE pregewT FP lenids STATS 7

  

Avbs | THe
\lZvury |.29 PET Tens, peed Avy Pew UpT 12S Fax Hie seas
Dwi
Frese Beare GEM. in) ese Two 1.2% Petitions Fides. cule
3. Ther Zr is Lequezi@ oF THs bherloth8 US Court | ‘ete,
Bur ve

THAT THE AFF i247 MAUL AS EKHT A RE / 4 SEM
No) Pet PPP Het Jay, CERI EES, [Ce LEED ay @
Case 2:21-cv-14271-AMC Document1 Entered on FLSD Docket 07/02/2021 Page 4 of 16

THE Conny Ave awsen As A DAS LS or tks Lom PCAWYT .
Q. Ther Ths auibeuce ( Tare Fills Vey Ail oF LT \
Ther Evans THe Basis For SeTenles Ot (0 [PARAG AAO
Pa AS Sx, Bit AL
(203) oF THE AFR Dit wrs Delivered) TALEO _

To TRE Us. ee Be pac PEP Ts THe
v= TAME SLE GSview Paw ce,

|S, Mie ewey.s OFFice, Eo THT Wwe"Te ESTAR SY

pow SKB A

JReet oF re Wee eae eee Frets WAS 3
Net Allows To BE Placa tJ Tit Haws oF Thar
PA Ccrel ve ATH ate GTi rolled Me Atos ee)

i

4. LOS. MARSA 5
(OFEice AUD 3 Sécunty Gums 02d at Ee
AT Ths ble, A TEiAwes Th TH Lis. Cowes Hous’,

Use WAS
ABS elu Te ely Would Vor Allocs S02 Vipaucd /v Vagnrty

v Avipavec Ben (Cavaare)

WAP Ed AVON A n3tTeS Boy Te BE TAL (TS
On eer The Auer oF Thhs= Facet Foy (35 FlesA_
OF aaa THE Gnvewas Ber Rtssad Eibtetagif

y PASS IVb THAT Scie VG,

The ~~ Raw Mie trasis, WMisT AR 2 thtr, SUN, =
[Low ,Tith-+ Kee Save ET WAS Five, 7 Bur THe UTES

eee

tb Dla EY, © sap Fiwe, Ah ER PETG Th Ud
E¢Te, pel
| fee ucsT fw DUE [aloes ZEUS The te teP_

yen

| ee he Wr TE eee THhwEGewesn (y AwP
| was TTL “DBT ene" AD IAED AvP Srape0,

A PaeowD UeTE (Ae on “THE © ppos.7- SWS of

Dre Bek was Wat So With Same BLAVLS 7H =
whey eeeven EsTAalisdinG
Lemytlast NK. Sarton. Wtto SP BVE> THES Bem, Usted
yar was ofavel y we rie vd
Pw tate VOT THE SA Far _testto 2 Sserleo er, a
y WERE

| SAywe Al CooFats LETHLEWED LUT bb LATE, [t [tae

peace AID Lede VAS SES> THA TREY PS carl yey
bon

 
Case 2:21-cv-14271-AMC Document1 Entered on FLSD Docket 07/02/2021 Page 5 of 16

(Ts oPeU TT, ednarsi ue To Tatts Dy sped Te

Muy Caz, F Wer, p tet, 4S. MArstny, ACS (ap LEAs
CALLED. the LisTioqwep Te Some ers ABouT Dok teviaquce
ll Aw” Alison dtatou tas A3eT Alew ot— Fivetttem ly ts THe
Brule, Bur Cake ME US. AMS Satay s Fae

WE
Me otseet Allourcad” ATs, Toe Se TS lS, wht are Ls
_ 9 Ae y THEA

loFFice Te Use DHE La? CL Tie Cr woueyl WES _
ihS Areweys CFRicé
Te CA Mirnas ter sient TF He LeulD HAve

OF The Sie “Bushy Yee ET, Mest Lilcsty ,

2 FRexwr Dow Seay

AT UTA AH = YES = LAs Thawed ouere_

MAME
| Te Chim Cleevriw = WbsT ‘Se ) Loewe + MAG Daas

Vice MAIL

oF Visi Te us. ATi bewey 's OFFree® , (-+lidepTs #Ss:TieT_ us
PT!
q:

Maude MAYBE WT Maver) ) SetiyuTl, PeewW) CAME Up TER2QE +,

Ar Maps Esa, Eiy4s wile Fe2Arw Fao pee

JAG ever Viet die: Luts TS ee eau 2 Cea 0 ALL

Ts We AB Sees; 7 Row, enpiaaieds
ce LEAVE US, AT bee OFPFics,y DSA Mike 4s

CW ATE FO2A TEM AAW TY FRE

CA FRO. tte TALIS TE Mi eex ord S They wrouth

Me Sony Bie A. hee b Ait) LHL zw Utne. YAP

|| LEFT tas. AU best eFRas Seo ttwuyess SPL _

| | Te Milter Stib FROWAS ComusG, @r3ce
Dee ales [Cow thh Put ier Pad Prec Ly tr

SVP eee Avn THEN
| Dect @uTs COLL SLDE TES BLE + GHRUMN,— MevED Then sg, 4

 

 

Jew Ane
[Te AWARE. WoHBUTE Lame Danawospae "VM.
Qer, Bn
Tale Than” C2 HE U30u 1D THe sur x ae hg Ss
Bey + BAG jhEViW
| ean yer ee ns. MALS “AWD LIEW Henk. : ®@

g. THawll~ 4 on Fea yen Tine AW Covsenen Abies =
Case 2:21-cv-14271-AMC Document 1 Entered on FLSD Docket 07/02/2021 Page 6 of 16

|

Wh Re Fes, OVE AMAUCHW Cine Paz $

 

THA This Cower- Sex- THs CH4sE Rea Taal wr ThE

 

f pple fis Tima” AFTE2 service oF Stuns ss AWD

 

AU MeTicws( Pee-Taim ) ANE Déciived Avblez For.

 

Fuverihear. eli As Ths Cou2y $Q855 FiTT

 

aaadesent

idesp exrmld, S But WED Thxs 2

 

 

 

 

Dac a July ATU

 

 

7
MAT HAY Ce My $

 

MAT MALS

 

B20 Lrtsyaw VR,

 

SERUwb, FL. 33 ¥20

 

 

 

 

 

 

 

 

 

 

 

 

 

€)

 

 

 
Case 2:21-cv-14271-AMC Document 1 Entered on FLSD Docket 07/02/2021 Page 7 of 16

Lveittar
JOARA ov

BAret é

10

11

12

13

14

15

18

19

20

21

22

23

24

25

 

 

 

Exhibit A

AFFIDAVIT

L I, Matthew C. Mays, having been duly sworn,
State§the following facts as known, through
circumstantial, direct and indirect evidence:

1. That Matthew C. Mays is a 65-year-old
retired citizen of the United States of America, who
lives at 3270 Lakeview Drive, Sebring, Florida 33870.

2. That he, M.C.M., after drawing on his past
experience and education, which includes 36 years of
practicing law with the last few years; i.e. eight years
assistant state attorney, four and a_half years as state

bal AWN Fol CASS Coury Lie iss
attorney ane the balance of operpence being general law

and criminal defense statés the following t Se rusTwow
TePworne os
A. That a special dictionary, written and

Us
unwritten, defining different words and phrasesMused by

Elite I, Elite II, Elite III, a few police, a few FBI
agents’ and a few members of the "Mob" as defined by Sean

Hannity on Fox News airing April of 2021. This
Toe

°S called mob, if it exits as such, maybe is referred pby|

ose some law enforcement officers and some others as

Vv Wrop, Avbh o Har Th PEs oF wry ¢ CAB

Midwood. Those same people ley LK
6 pee $9"

reference the FBI as light blue, dark blue, black, 3s g

6s, 9s and possibly

and 5s, If the Court would allow the use of these

* ges
Ltt
ody °
Kon
AO
hw

 

 

ACCURATE REPORTING SERVICE, INC.
(863) 382-4441
Case 2:21-cv-14271-AMC . Document 1 Entered on FLSD Docket 07/02/2021 Page 8 of 16

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

OrSe, ape

 

tested. Affiant wit not assist in any independent

 

Ad 2

communication methods, it will further the ends of
justice and serve to keep everyone safe. Also, CIs will

be used to identify information sources for their

safety. Even though affiant is not in law enforcement JA yKe

this is a must for public safety. Respectfully Restor
submitted to the Court for _ consideration. Rs lehte
Ice pJtaher.
B. That over the last year or so affiant has.

become acquainted with four or five-Muslims, some of

gr Sr Em pts
| 1 OR Herm
which have attempted to kill”or failed to prevent same:

At least ten times, exten—killings. Exhibit Number to

ANTE
marked and attached, explains the most recent ~bey7,

review of all exhibits will most likely connect the
subject/person to these attempts or not. Physical
evidence is available to substantiate the proof of the

attempts. It is available for test but has not been
4 =
Wisk? MA le

py pe DNVESHGAA es Eu bo pes OF GAwibps usEFif FuTend
action’  Sgatrst these Muslims, ‘TLhese three Muslimsaeach Cera wd

gre THE THAT HAVE Pg ircsy aes

have FBI "handlers", as does the "subject" of this Gviurade,

petition for a search warrant. The history of these
three's activities and-twe-other participants have
combined for and created a breach of community safety.
CULE ty
That is why it is so wmportant to correct anyYproblem
Type oF
for future safety. This circumstance is the same all

across the United States of America and around the world

and being used by and paid for by one or more of aus

 

 

ACCURATE REPORTING SERVICE, INC.
(863) 382-4441

THE Follow b

aml,
Gase 2:21-cv-14271-AMC Document1 Entered on FLSD Docxet 07/02/2021 Page 9 of 16
. {

f2x 4h

10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

of 4
av
aa

Oe ¥ ;
twelve largest banks, including all the U.S.A. Federal

Lreridiv’e
Reserve banks representéd by Wells Fargo, Citibank, Bank

TES MBTECT FoR VIM ce TS Senne LUNAR 26 SOughT

av RE OANA y DSELSSE
The least amount of evidenceYcommunicated in bars
OF OBTA Wing TH CEACLHW, (Sys Tnmvuws prob THE
process serves the purposeXofyYsecuring stability in our

country and banking system. For this reason, affiant

requests the opportunity to provide, if necessary, more

i OVE . ~

facts in private and not as a matter of public record.
BE TAL ae Jere TV Yew Trae ©

It is also requested that a transcript“ef all pre- and

yy YD COMM: CATIOISS Awd
post-warrant evidence abtainedbe ordered sealed,with a
BBS 0t—  Seniy

copy being shared with a Specially appointed parson.

OR Wwitvess Witey CY is Shaned UnrH .

etese £07 the U.S. Attorney General, After the subject of

this warrant is rendered harmless/completely “5e proven
MoT A Risid Te Sona WUE Word BE KETwango
to be harmtess, whieh will Crequite some Gracie

To ORDA AMAA Cn 2EwsttsP

      

 

question, in-nature,

C. That attached you will find Exhibit Number 1
pretty much contemporaneous notes from 6/9/21, which are
admittedly rough but can and will be cleared up with
oral testimony, if necessary. Also attached is a

verified petition to perpetuate testimony (GS-21-170

 

 

 

ACCURATE REPORTING SERVICE, INC.
(863) 382-444]

Piro. we . ~
uper the execution of this requested search warrant, seep) %

CC wR, Ussu2e CE FHS
of America, and one wants to say UBS, but unsure, and PESO

John DoeV Proof is available to connect all twelve Bar

per Privane Fobima( RE xAaeHE BAnies LE Mo.

banks and the World Bank, most—ttkety. Most likely, the Per &,

‘ Witt Metre Tine + es eaneca Ba 3
evidence of these connections and payments will come 4K

@
Case 2:21-cv-14271-AMC. Document 1 Entered on FLSD Docket 07/02/2021 Page 10 of 16

10

11

12

13

14

15

16

17

18

19

20

21

22

23
24

25

 

fox—-ne—other—reason, to disclose general banking

TH 1S Count CLrast i aT Tod Te O8T. Ais A
—above—resies and the

 

4

 

Fonm vw Asia
aad lsgél. civil and criminal actions that are—svugiiTt,
LwpsrAywd Cause TE elles THE C2 anvJe OFA Seaecdk Whew i.

Sshonld they be—+recessSary. Please allow this verified,

filed document (GS-21-170) be incorporated herein as and

APPTirwA] Ky ers Apecoqu ré ET AS ZRHLA.Y ZW.
for a webtter—stetement. The TaSt exhtbit—is Number 3
and-+£;—when—opened,—_ts_retevant be incorporated as well
here4 nd if it turns ou 4 be
vs WA
metuened. (6/15/21 Exhibit 3 opened and determined to be
. Have BEEYV
Matthew Mays' tax records, which were marked as Exhibit
Noe

G and weeé attached as Exhibit G for the purpose, et.

transactions made by affiant during the last year for

the Court's perusaly. If oral testimony is allowed, at
poe
least four books and or magazines as well as all food

to be tested will be brought to court and available for

inspection and eventual testing, if necessary.

Accordingly, affiant prays £oe—a-ruting-ern—the
-tssuamice—ef a search warrant for

fare?
the residence, | outbuildings, adjoining house, business

wF Jplr bbe

office, 4 necessar ress of the

yee! “ ae? pl.

eer <i
pee

(oe y

County) which has a volume of facts, umeces—eathH|

eR A RA atten

 

 

ACCURATE REPORTING SERVICE, INC.
(863) 382-4441
Case 2:21-cv-14271-AMC Document 1 Entered on FLSD Docket 07/02/2021 Page 11 of 16

10

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

5
Signed and sworn to on this 15th day of June, 2021

in Sebring, Florida 33870.

aa

2240 in panied dE Matthew C. Mays

™ oo Véscpr
Spm © |. 32470

aria

THis AFR DAULT wes Prove Er Th The SEBRING
wesw By Tees Cther on

Ey Peolic& oftice Fok 1ueU om,

Eli lzt mip -Or+y. THE Mice Fae Pe PO
ceprep FT AND (ETHIE MY Copy AST a
Ths, Tes iwCase You Ce) hy THis Frem q be.

Berere this [LT wAs Pavers Te ary ZT
Ws Giver To LouvTy Pelice (LAes) » Bur

BETWeaJ Ther pv ty visrT, HAwd Lr 2 TieA?

jAroe THAT SAS ‘ay place ar ive 12 (HAece 3
Was Apbet/ WA, THs, CITY WADE ERA CoPy

VA APP Tivens Te ShouUrF Is

e(

SEF Cornip pPReviPe

Py | Me ye

os’

 

 

ACCURATE REPORTING SERVICE, INC.
(863) 382~4441

AR THis Has BES UB Te Ve pecunsre blr/2i Auth A Chee)

Copy wid DE (ourwes LATER.
Case 2:21-cv-14271-AMC Document1 Entered on FLSD Docket 07/02/2021 Page 12 of 16

thé ae T's ARe Oest Dari SEP AS CovdreF snes
BEVATP RS « Hig CPI WI MEIT A uoalees The pee SiDEOT, 5
Vecesimy, + Promens Ves wesedt wo WH Less THAn/
38 -Sbo Mtl eon Dellans NET WO oT ,
uit Ge ARE Veber A-S Sp Flucwetat PD Shp Let

y Mere’ The
Alp Copr,poorTi load WaT eq Alias oF 3- Ye. Auth, W

Mp Te MAY BE {Oe Billo,

Elite at ane Vehu ar 46 ONES twit Mote THAD

io Sel lia Dollars Ag oh peel Ler. TH Less THAD L@
Bitlis TF KE Hate A Ble 2 CovTrel/cc ON.

OPENAT I, OWE ef LL yr T2p YD Rawilds MAT (2h resBeaT
THE [rare &LewEewT wr Due tee C2022 ILL EWIT ES

FeEpenal Zee Ae tie Awl dé Su STEM trod AU

Over MEwt Euplog ces, Pome (2esenve (Bewrd

MeuBecs AS Wen as onde Quple, ce's Tht

IN Some ex Le Aes Ww? fe EV Fleece wp Corte |

PD ans] (Les ree | Loliag - ih
nal’
Case 2:21-cv-14271-AMC Document 1 Entered on FLSD Docket 07/02/2021 Page 13 of 16
Case 2:21-cv-14271-AMC Document 1 Entered on FLSD Docket 07/02/2021 Page 14 of 16

Te PLACE pee lowe £2 (PAGE 2

4F AFTER, ALL 1g S4 sp

ésenve B WD Done, THE Perea
© BALE AMD 4-1/ CA Apr y- “7 .
Fame | TRUPLE QT

MEUBE 5 .
‘1 S Willugr ge
MOORS 8 ACRE TS sal nse
wd iol MNOWDIDA
 BUESTED THAT FY Ce war x 7
oar a> evcluhevs £ Desc rs
tie oo $avseacpy ee GVERY Saw ber

(ECE op Taw
Proves Ce hee Saree p/
- Fr Mstoavertl, Are CuanrEtig -
WERT But Elite EI, LHe ARE Age Ci
bes
f— } . é
We 12 bFeteny] PVeERvE BAvIles ies
AMona 2 Titsy Wwe 5, THe
IM AMERICA.

Sup:
YUP vi ge

PETA) Al EVERY }?

THE Cpr
“Bie EVidsscur TST

ATS wth

Dewe To ChAT,
Pivisio.r Titer ERisTS Ye Diy

@
Case 2:21-cv-14271-AMC Document 1 Entered on FLSD Docket 07/02/2021 Page 15 of 16

JS |
Case 2:21-cv-14271-AMC Document 1 Entered on FLSD Docket 07/02/2021 Page 16 of 16
